DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 6/9/2022.
3.	Claims 1-16 are numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/9/2022 was filed after the mailing date of Notice of Allowance office action on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Statement of Reasons for Allowance/Allowable Subject Matter
1.	Claims 1-16 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1 and 9, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Nazar et al. US 20110243066 in particular teaches in Section [0120] A UE may encode and transmit certain information in the PUCCH in a given subframe; such information may also include either status information (ACK/NACK) pertaining to the set of received transport blocks or status information (ACK/NACK/DTX) pertaining to a set of transport blocks that includes transport blocks that may be received in CCs for which downlink assignments can be signaled from the PDCCH of one of the CCs for which it was indicated that at least one DL assignment was detected; Section [0121] A single bit may be utilized to indicate the state of a pair of transport blocks of a single MIMO transmission, where the bit is set to `1` (indicating ACK) when both transport blocks are successfully received, and `0` (indicating NACK); Section [0240] A UE may receive PDSCH transmissions from five DL carriers in a subframe and may be configured to feedback multiple ACK/NACKs associated with the different Transport Blocks (TBs) using only one UL component carrier; the prior art Jung et al. US 201801632264 in particular teaches in Section [0036] In a wireless communication system, a transmission time interval (“TTI”) refers to the duration in which the UE can receive/transmit a transport block (“TB”) from higher layers; In fifth generation (“5G”) radio access technology (“RAT”), multiple TTIs within a slot, flexible timing relationship between scheduling grant signaling and actual transmission/reception, and flexible hybrid automatic repeat request-acknowledgement (“HARQ-ACK”) feedback timing may need to be supported; Section [0051] the remote unit 105 receives a downlink resource/scheduling assignment message assigning multiple time resource units (“TRUs”) and multiple frequency resource units (“FRUs”) for data reception; The remote unit 105 then determines a set of transport blocks (TBs) corresponding to the received resource assignment, and determining an ending time resource unit corresponding to each TB of the set of TBs; Section [0052] The remote unit 105 transmits HARQ-ACK feedback corresponding to each TB in the set of TBs; the remote unit 105 determines an uplink resource for transmission of the HARQ-ACK at least based on the ending TRU of the corresponding TB and the FRUs of the corresponding TB; the prior art Wang et al. US 20190103943 teaches in Section [0027] The control signaling is a downlink scheduling signaling carried by a PDCCH or a PDSCH; The control signaling may include information about HARQ-ACK/NACK timing; Section [0028] In an embodiment, the information about HARQ-ACK/NACK timing may be indicated by dynamic signaling or semi-static signaling; The UE may determine, according to the received downlink time unit of a PDSCH scheduled by the control signaling and the HARQ-ACK/NACK timing information, an uplink time unit for transmitting an HARQ-ACK/NACK for the PDSCH; The base station may configure or schedule HARQ-ACK/NACKs for one or more PDSCHs to be transmitted on PUCCHs or PUSCHs in a same uplink time unit; Section [0029] The UE determines, according to the configuration of the base station, a mode of determining the size of an HARQ-ACK/NACK codebook, including a semi-static determination mode and a dynamic determination mode; Section [0030] In the method for semi-statically determining the size of the HARQ-ACK/NACK codebook, the size of the HARQ-ACK/NACK codebook generated by the UE may be determined according to the size of a bundling window, the number of configured carriers and the number of bits of an HARQ-ACK/NACK fed back by each PDSCH; These dimensions are determined according to semi-statically configured parameters; Section [0031] In the method for dynamically determining the size of the HARQ-ACK/NACK codebook, the size of the HARQ-ACK/NACK codebook generated by the UE is determined by a downlink assignment index (DAI) of type I, type II, and/or type III. The location of each bit of the HARQ-ACK/NACK for each PDSCH in the HARQ-ACK/NACK codebook is determined by the DAI of type I.
	However, Nazar, in view of Jung and in further view of Wang are silent on do not render obvious in combination with other limitations in the independent claims the claim elements a method for use in a New Radio (NR) system, the method comprising:
 receiving a plurality of transport blocks (TBs), wherein the plurality of TBs are received in different transmission occasions; determining a first resource for a hybrid automatic repeat request (HARQ) acknowledgement (HARQ-ACK) feedback transmission based on at least a feedback timing, wherein the first resource is for a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) transmission, and wherein the feedback timing includes a set of HARQ-ACK occasions in a time domain for transmission of the HARQ-ACK feedback; determining a codebook size of the HARQ-ACK feedback based on the feedback timing or a combination of the feedback timing and a counter downlink assignment index (DAI); multiplexing, in the first resource, the HARQ-ACK feedback of the plurality of TBs; and transmitting the HARQ-ACK feedback of the plurality of TBs in the first resource.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-16 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-16               are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 28, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477